Exhibit 10.5

April 19, 2010

Ms. Michelle Wright

IBM

9000 South Rita Road

Tucson, AZ 85744

Subject: Amendment 3 to SOW #6 of the IBM/Brocade Goods Agreement ROC-P-68

Dear Ms. Wright:

This letter (the, “Amendment”) serves as Amendment Number 3 to SOW #6, including
all amendments thereto (“SOW #6”), of the Goods Agreement #ROC-P-68 (the
“Agreement”), which the parties hereto do mutually agree to amend as follows:

 

1. IBM and Brocade acknowledge that SOW#6 had expired on December 31, 2008 and
the parties did not renew the Agreement, but the parties continued to perform
under SOW#6. It is the parties’ intent that SOW#6, including all prior
amendments thereto, be renewed except as amended herein.

 

2. Section 3.0(a) of SOW #6 is hereby restated in its entirety as follows:

a. Term: “The initial term of this SOW #6 shall be effective from April 7, 2007
to December 31, 2009 (the “Initial Term”). After the Initial Term, this SOW #6
shall terminate on December 31, 2011, unless earlier terminated as provided in
Section 3(b) of Amendment 2 to SOW #6.

 

3. Effective as of January 1, 2010, Section 4.0(a) of SOW #6 is hereby restated
in its entirety as follows:

 

  a. In consideration for Brocade subservices, IBM and Brocade agree to the
following:

 

  •  

The annual full burden compensation (includes all individual compensation
inclusive of salary, bonus, commissions, benefits, 401(k) match, company car (if
available), business expenses, education/seminars, per diems (if available),
etc.) for each individual Brocade resource will be calculated at [**].

 

  •  

The compensation rate of [**] cost for these individuals will be split evenly
between IBM and Brocade.

 

  •  

Effective as of January 1, 2010, the number of Brocade resources assigned to
support IBM under this Agreement shall be set at [**]. This number may be
amended by agreement of the parties.

 

  •  

Brocade will at all times remain the responsible payroll provider for such
Brocade Resources. IBM will reimburse Brocade [**]% of the cost of each Brocade
Resource in accordance with this Agreement. And for the avoidance of doubt, such
Brocade Resources are, and will remain, Brocade employees.

 

  •  

IBM will pay to Brocade the amounts due under this Section 4.0(a) on a quarterly
basis net [**] days from receipt of an acceptable invoice by IBM.

 

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Brocade Confidential



--------------------------------------------------------------------------------

4. Effective as of January 1, 2010, Section 4.0(b) of SOW #6 is deleted in its
entirety.

 

5. Effective as of January 1, 2010, the first bullet in Section 4.0(c) of SOW #6
is deleted in its entirety.

 

6. Effective as of January 1, 2010, Section 4.0(d) of SOW#6 is deleted in its
entirety.

 

7. To satisfy IBM’s obligation to pay Brocade $[**] for Brocade resources
through January 31, 2010, as well as to pay for IBM’s future share of the [**]
Brocade Resources assigned to support IBM, IBM and Brocade agree that IBM shall
pay Brocade in [**] equal quarterly installments of [**] beginning upon
Brocade’s initial invoice. Such payments shall be in complete and full
satisfaction of IBM’s obligations for [**] obligations. Upon receipt of the
final payment, the parties acknowledge and agree that IBM’s [**] obligations for
Brocade resources through [**] shall be satisfied in full.

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement or SOW #6. All
other terms and conditions of the Goods Agreement and SOW #6 that are unaffected
by the revisions set forth in this Amendment shall remain in full force and
effect. Further, the parties agree that this Amendment and the Goods Agreement
and SOW #6 are the complete and exclusive statement of the agreement between the
parties, superseding all proposals or other prior agreement, oral or written,
and all other communications between the parties relating to this subject.

 

ACCEPTED AND AGREED TO:     ACCEPTED AND AGREED TO: International Business
Machines Corporation     Brocade Communications Systems Inc.

By: /s/ Michelle B. Wright                                         4/16/10

   

By: /s/ Charles Leeming                                4/22/10

Authorized Signature                                                  Date    
Authorized Signature                                     Date

Michelle B. Wright

   

Charles Leeming

Type or Print Name     Type or Print Name

GCM – Storage OEM Procurement

   

VP, OEM Sales

Title & Organization     Title & Organization

 

   

 

 

LOGO [g85805g26m27.jpg]

    Accepted and Agreed To:    

 

Brocade Communications Switzerland, SarL

    By:  

 

/s/ Kevin L. McKenna                             Apr/26/2010

    Authorized Signature                                         Date    

 

Kevin L. McKenna

    Type or Print Name    

 

Director

    Title & Organization

 

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Brocade Confidential